Citation Nr: 1103410	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  10-18 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial, compensable rating for residuals 
of exotropia at distance and near, status post bilateral lateral 
rectus resection.

2.  Whether the severance of service connection for previously 
service-connected residuals of exotropia at distance and near, 
status post bilateral lateral rectus resection, was proper.


REPRESENTATION

Appellant represented by:	James P. Coletta, Attorney


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from January 1994 to July 1994, 
and from June 2002 to February 2003.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an October 2006 rating decision in which the RO in Huntington, 
West Virginia, inter alia, granted service connection for 
residuals of exotropia at distance and near, status post 
bilateral lateral rectus resection, and assigned an initial, 
noncompensable (0 percent) rating, effective December 2, 2005.  
In December 2006, the Veteran filed a notice of disagreement 
(NOD) with the assigned disability rating.  A statement of the 
case (SOC) was issued in March 2007, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in March 2007.

During the pendency of the appeal, the Veteran's claims file was 
transferred to the jurisdiction of the RO in Pittsburgh, 
Pennsylvania, which, by rating decision in December 2008, 
proposed to sever service connection for residuals of exotropia 
at distance and near, status post bilateral lateral rectus 
resection.  By rating decision in October 2009, the RO severed 
service connection for that disability, effective January 1, 
2010.  In January 2010, the Veteran filed an NOD.  An SOC was 
issued in April 2010, and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
April 2010.  

The Board notes that, while the Veteran previously was 
represented by the American Legion, in January 2011, the Veteran 
granted a power-of-attorney in favor of private attorney James P. 
Coletta with regard to the claims on appeal.  The Veteran's 
current attorney has submitted written statements on his behalf.  
The Board recognizes the change in representation.

For the reason expressed below, the matters on appeal are being 
remanded to the RO.  VA will notify the Veteran when further 
action, on his part, is required. 


REMAND

On his initial, March 2007 VA Form 9, the Veteran requested a 
Board hearing.  On his later, April 2010 VA Form 9, the Veteran 
requested a Board video-conference hearing.  The Veteran was 
subsequently notified that the such hearing was scheduled for a 
date in January 2011. 

In correspondence received on the date of the hearing, the 
Veteran, through his attorney, informed VA that the Veteran 
wished to cancel his scheduled Board video-conference hearing, 
and instead requested a Board hearing at the RO (a Travel Board 
hearing).  

Given the Veteran's recent change in representation, the Board 
finds that good cause for failing to timely request a different 
hearing, necessitating a new hearing date, has been demonstrated.  
See 38 C.F.R. § 20.704(c), (d) (2010).   As such, a remand of 
this matter to the RO for scheduling of the requested Travel 
Board hearing is warranted.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should schedule the Veteran for a 
Travel Board hearing, as appropriate.  The 
RO should notify the Veteran and his 
attorney of the date and time of the 
hearing.  See 38 C.F.R. § 20.704(b) 
(2010).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.



The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The appellant need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).


